NO. 07-08-0056-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                             JULY 21, 2008

                               ______________________________


                                     PORFIRIO C. MORALES ,

                                                                                   Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                                                   Appellee


                            _________________________________

               FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2005-408,077; HON. CECIL G. PURYEAR, PRESIDING

                              _______________________________

Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.1

        Appellant pled guilty to the offense of assault (family violence with a prior conviction)

and was sentenced to ten years confinement, probated for four years. He now appeals the

revocation of his probation.




        1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent. Tex. Gov’t Code
Ann. §75.002(a)(1) (Vernon Supp. 2008).
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders2 brief in which he certifies that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to file a response pro se. Appellant filed a motion for

extension of time to file a response and that motion was granted allowing appellant until

June 16, 2008, to do so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

whether the trial court abused its discretion in revoking appellant’s probation. Upon final

analysis, he concluded that no reversible error existed. We conducted our own review of

the record to assess the accuracy of appellate counsel’s conclusions and to uncover any

error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) and concluded

the same.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                         Brian Quinn
                                                         Chief Justice



Do not publish.




       2
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2